Title: From James Madison to William C. C. Claiborne, 7 January 1805 (Abstract)
From: Madison, James
To: Claiborne, William C. C.


7 January 1805, Department of State. “I have the honor to acknowledge your letters of the 18th. 23, 24, & 26 Novr. Though as a matter of courtesy the permission to Govr. Folch and his officers to pass through New Orleans, could not be declined, yet it never could be understood that as to them it was intended or even possible for you to dispense with the operation of the laws or the proceedings of the Tribunals. Nothing therefore could be more unreasonable than the refusal of Don Garcia to submit to the arrest, nor more indecorous than the interposition of Govr. Folch, and the Marquis of Casa Calvo as respects both the object they had in view and the manner of proceeding to attain it. Whatever privileges may have been incident to the character of the latter gentleman previously to the delivery of the Territories by France to the United States, there is no reason for their continuance, and hereafter he ought to expect no more than that respect and attention in his private character which is due to him from the confidence his government has reposed in him and other titles to consideration. John Graham Esqr. late Secretary of the Legation to Madrid, who has been appointed Secretary of the Territory in the place of Mr. Brown, intends soon to proceed to New Orleans.”
